DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the bus bar" in (b)(i) and (b)(ii) needs to be connected for each.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rust (US 2014/0050969), and further in view of Kim (US 7,722,984).
As to claim 1, Rust discloses a secondary battery ([0020], and throughout) for cycling between a charged and a discharged state ([0020], secondary battery; secondary batteries are rechargeable and thus cycle between a charged and discharged state), the secondary battery comprising a battery enclosure (figure 11, #72, [0111] and throughout), an electrode assembly (figure 11 #74, electrode stack, [0111] and throughout), and carrier ions within the battery enclosure ([0041] and throughout), wherein
(a)    the electrode assembly has mutually perpendicular transverse, longitudinal and vertical axes corresponding to the x, y and z axes, respectively, of an imaginary three-dimensional Cartesian coordinate system, a first longitudinal end surface and a second longitudinal end surface separated from each other in the longitudinal direction, and a lateral surface surrounding an electrode assembly longitudinal axis AEa and connecting the first and second longitudinal end surfaces, the lateral surface having opposing first and second regions on opposite sides of the longitudinal axis and separated in a first direction that is orthogonal to the longitudinal axis, the electrode assembly having a maximum width Nea measured in the longitudinal direction, a maximum length Lea bounded by the lateral surface and measured in the transverse direction, and a maximum height HEA bounded by the lateral surface and measured in the vertical direction (figures 2 and 4-11, specifically figure 2, within the Y direction is the instant claimed inventions longitudinal, WEA, We; the Z direction is the instant claims height, vertical and HE; and the X direction is the instant claims transverse, latera and LEA),
(b)    the electrode assembly further comprises a population of electrode structures (figure 2 #21, negative electrode, [0049] and throughout; or figure 2 #22, positive electrode, [0053] and throughout), a population of electrode current collectors (figure 9 #47, [0057] and 
(i)    members of the electrode and counter-electrode structure populations are arranged in an alternating sequence in the longitudinal direction (figures 2 and 2-11 #21 and 22),
(ii)    each member of the population of electrode structures comprises a layer of an electrode active material having a length LE that corresponds to the Feret diameter of the electrode active material layer as measured in the transverse direction between first and second opposing transverse end surfaces of the electrode active material layer, and a height HE that corresponds to the Feret diameter of the electrode active material layer as measured in the vertical direction between first and second opposing vertical end surfaces of the electrode active material layer, and a width WE that corresponds to the Feret diameter of the electrode active material layer as measured in the longitudinal direction between first and second opposing surfaces of the electrode active material layer, and each member of the population of counter-electrode structures comprises a layer of a counter-electrode active material having a length Lc that corresponds to the Feret diameter of the counter-electrode active material layer as measured in the transverse direction between first and second opposing transverse c that corresponds to the Feret diameter of the counter-electrode active material layer as measured in the vertical direction between first and second opposing vertical end surfaces of the counter-electrode active material layer, and a width Wc that corresponds to the Feret diameter of the counter-electrode active material layer as measured in the longitudinal direction between first and second opposing surfaces of the counter-electrode active material layer (figures 2 and 4-11, the active material layers of the negative electrode and such are best seen within figure 9 and the positive electrode active material layers are best seen within figure 10), 
(iii) each unit cell comprises a unit cell portion of a first member of the electrode current collector population, a member of the separator population that is ionically permeable to the carrier ions, a first electrode active material layer of one member of the electrode population, a unit cell portion of first member of the counter-electrode current collector population and a first counter-electrode active material layer of one member of the counter-electrode population, wherein (aa) the first electrode active material layer is proximate a first side of the separator and the first counter-electrode material layer is proximate an opposing second side of the separator, (bb) the separator electrically isolates the first electrode active material layer from the first counter-electrode active material layer and carrier ions are primarily exchanged between the first electrode active material layer and the first counter-electrode active material layer via the separator of each such unit cell during cycling of the battery between the charged and discharged state, and (cc) within each unit cell (figures 2 and 4-11, the active material layers of the negative electrode and such are best seen within figure 9 and the positive electrode active material layers are best seen within figure 10),
E of the electrode active material layer, traces a first vertical end surface plot, Evp1, a 2D map of the median vertical position of the first opposing vertical end surface of the counter-electrode active material layer in the X-Z plane, along the length Lc of the counter-electrode active material layer, traces a first vertical end surface plot, CEvp1, wherein for at least 80% of the length Lc of the first counter-electrode active material layer (i) the absolute value of a separation distance, SZ1, between the plots Evp1 and CEvp1 measured in the vertical direction is 1000 pm ≥ |SZ1| ≥ 5 pm, and (ii) as between the first vertical end surfaces of the electrode and counter-electrode active material layers, the first vertical end surface of the counter-electrode active material layer is inwardly disposed with respect to the first vertical end surface of the electrode active material layer (figures 2 and 4-11, the active material layers of the negative electrode and such are best seen within figure 9 and the positive electrode active material layers are best seen within figure 10, as for the thickness and distance correlations use [0073]-[0087] and [0095], then the pictures to show the relationship of the thickness between the thicknesses), 
b.    the second vertical end surfaces of the electrode and counter-electrode active material layer are on the same side of the electrode assembly, and oppose the first vertical end surfaces of the electrode and counter-electrode active material layers, respectively, a 2D map of the median vertical position of the second opposing vertical end surface of the electrode active material layer in the X-Z plane, along the length lE of the electrode active material layer, c of the counter-electrode active material layer, traces a second vertical end surface plot, CEvyP2, wherein for at least 60% of the length Lc of the counter-electrode active material layer (i) the absolute value of a separation distance, Sz2, between the plots Evp2 and CEVP2 as measured in the vertical direction is 1000 pm ≥ |SZ1| ≥ 5 pm, and (ii) as between the second vertical end surfaces of the electrode and counter-electrode active material layers, the second vertical end surface of the counter-electrode active material layer is inwardly disposed with respect to the second vertical end surface of the electrode active material layer (figures 2 and 4-11, the active material layers of the negative electrode and such are best seen within figure 9 and the positive electrode active material layers are best seen within figure 10, as for the thickness and distance correlations use [0073]-[0087] and [0095], then the pictures to show the relationship of the thickness between the thicknesses), 
Rust is silent to wherein, a set of electrode constraints and wherein (c) the set of electrode constraints comprises a primary constraint system comprising first and second primary growth constraints and at least one primary connecting member, the first and second primary growth constraints separated from each other in the longitudinal direction, and the at least one primary connecting member connecting the first and second primary growth constraints, wherein the primary constraint system restrains growth of the electrode assembly in the longitudinal direction such that any increase in the Feret diameter of the electrode assembly in the longitudinal direction over 20 consecutive cycles of the secondary battery is less than 20%. 

Thus, modified Rust discloses wherein, a set of electrode constraints (figure 9 of Kim the constraints the #64’ the portions on the left and right sides) and wherein (c) the set of electrode constraints comprises a primary constraint system (figure 9 #64’ of Kim) comprising first and second primary growth constraints (figure 9 of Kim the first and second growth constraints are the sides of #64’) and at least one primary connecting member (figure 9 of Kim the top connection portion is the primary connecting member), the first and second primary growth constraints separated from each other in the longitudinal direction (figure 9 of Kim, the direction that they are separated would be the longitudinal direction), and the at least one primary connecting member connecting the first and second primary growth constraints, wherein the primary constraint system restrains growth of the electrode assembly in the longitudinal direction (figure 9 of Kim). Modified Rust does not specifically state wherein primary constraint system restrains growth of the electrode assembly in the longitudinal direction such that any increase in the Feret diameter of the electrode assembly in the longitudinal direction over 20 consecutive cycles of the secondary battery is less than 20%. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).  
As to claim 2, modified Rust discloses wherein, within each unit cell,
c. the first transverse end surfaces of the electrode and counter-electrode active material layers are on the same side of the electrode assembly, a 2D map of the median transverse position of the first opposing transverse end surface of the electrode active material layer in the X-Z plane, along the height HE of the electrode active material layer, traces a first transverse end surface plot, ETP1, a 2D map of the median transverse position of the first opposing transverse end surface of the counter-electrode in the X-Z plane, along the height Hc of the counter-electrode active material layer, traces a first transverse end surface plot, CETP2, wherein for at least 60% of the height Hc of the counter electrode active material layer (i) the absolute value of a separation distance, Sx2, between the plots ETP2 and CETP2 measured in the transverse direction is 1000 pm ≥ |SZ1| ≥ 5 pm, and (ii) as between the first transverse end surfaces of the electrode and counter-electrode active material layers, the first transverse end surface of the counter-electrode active material layer is inwardly disposed with respect to the first transverse end surface of the electrode active material layer, and 
d. the second transverse end surfaces of the electrode and counter-electrode active material layers are on the same side of the electrode assembly, and oppose the first transverse end surfaces of the electrode and counter-electrode active material layers, respectively, a 2D map of the median transverse position of the second opposing transverse end surface of the electrode active material layer in the X-Z plane, along the height HE of the electrode active Tp2, a 2D map of the median transverse position of the second opposing transverse end surface of the counter-electrode in the X-Z plane, along the height Hc of the counter-electrode active material layer, traces a second transverse end surface plot, CETP2, wherein for at least 60% of the height Hc of the counter-electrode active material layer (i) the absolute value of a separation distance, 8x2, between the plots ETp2 and CETr2 measured in the transverse direction is 1000 pm ≥ |Sx2| ≥ 5 pm, and (ii) as between the second transverse end surfaces of the electrode and counter-electrode active material layers, the second transverse end surface of the counter-electrode active material layer is inwardly disposed with respect to the second transverse end surface of the electrode active material layer (Rust: figures 2 and 4-11, the active material layers of the negative electrode and such are best seen within figure 9 and the positive electrode active material layers are best seen within figure 10, as for the thickness and distance correlations use [0073]-[0087] and [0095], then the pictures to show the relationship of the thickness between the thicknesses; can also be seen through the correlations between the dimensions as discussed in Rust; also see MPEP citations above). 
As to claim 5, modified Rust discloses wherein:
(a)    for each unit ceil, (i) the first member of the electrode current collector population extends at least partially along the length lE of the electrode active material layer in the transverse direction and comprises an electrode current collector end that extends past the first transverse end surface of the counter-electrode active material layer of each such unit ceil, and (ii) the counter-electrode current collector extends at least partially along the length Lc of the counter-electrode active material layer in the transverse direction and comprises a counter-
(b) (i) the electrode bus-bar comprises at least one conductive segment configured to electrically connect to the population of electrode current collectors, and extending in the longitudinal direction of the electrode assembly, the conductive segment comprising a first side having an interior surface facing the first transverse end surfaces of the counter-electrode active material layers, and an opposing second side having an exterior surface (Rust: figures 2 and 4-11 the bus-bar is #23, [0052]), the conductive segment optionally comprising a plurality of apertures spaced apart on along the longitudinal direction, the conductive segment of the electrode bus bar being arranged with respect to the electrode current collector ends such that the electrode current collector ends extend at least partially past a thickness of the conductive segment, to electrically connect thereto, the thickness of the conductive segment being measured between the interior and exterior surfaces, and
(b)(ii) the counter-electrode bus-bar comprises at least one conductive segment configured to electrically connect to the population of counter-electrode current collectors, and extending in the longitudinal direction of the electrode assembly, the conductive segment comprising a first side having an interior surface facing the second transverse end surfaces of the electrode active material layers (Rust: figures 2 and 4-11 #24, [0052]), and an opposing second side having an exterior surface, the conductive segment optionally comprising a plurality of apertures spaced apart on along the longitudinal direction, the conductive segment of the counter-electrode bus bar being arranged with respect to the counter-electrode current 
As to claim 6, modified Rust is silent to wherein, in the case of an electrode bus-bar (i) the conductive segment comprises a plurality of apertures spaced apart along the longitudinal direction, wherein each of the plurality of apertures are configured to allow one or more electrode current collector ends to extend at least partially there through to electrically connect the one or more electrode current collector ends to the electrode bus-bar, and wherein in the case of a counter-electrode bus-bar (ii) the conductive segment comprises a plurality of apertures spaced apart along the longitudinal direction, wherein each of the plurality of apertures are configured to allow one or more counter-electrode current collector ends to extend at least partially there through to electrically connect the one or more counter-electrode current collector ends to the counter-electrode bus-bar. However, as claim 6 depends on claim 5 which states: “the conductive segments optionally” thus there is the option that the apertures are not present and thus claim 6 is not further limiting and is therefore disclosed by Rust. 
As to claim 7, modified Rust discloses wherein, the electrode structures of the population of electrode structures comprise negative electrodes (figures 2 and 4-11 #21; [0052]), and the counter-electrode structures of the population of counter-electrode structures comprise positive electrodes (figures 2 and 4-11 #22; [0053]). 
As to claim 8, modified Rust discloses wherein, the electrode the electrode structures of the population of electrode structures comprise positive electrodes (figures 2 and 4-11 #22; 
As to claim 9, modified Rust discloses wherein, the set of electrode constraints further comprises a secondary constraint system comprising first and second secondary growth constraints separated in a second direction and connected by at least one secondary connecting member, wherein the secondary constraint system at least partially restrains growth of the electrode assembly in the second direction upon cycling of the secondary battery, the second direction being orthogonal to the longitudinal direction (figure 10A and 10B of Kim, it can be seen that #64’ and #65’ are held together by #66 and/or #67, thus the second electrode constant system). 
As to claim 10, modified Rust discloses wherein, the first and second secondary growth constraints are separated in the vertical direction and connected by the at least one secondary connecting member, and wherein the secondary constraint system at least partially restrains growth of the electrode assembly in the vertical direction upon cycling of the secondary battery (figure 10A and 10B of Kim, it can be seen that #64’ and #65’ are held together by #66 and/or #67, thus the second electrode constant system; as seen the electrode is constrained in the vertical direction). 
As to claim 11, modified Rust discloses wherein, the first and second secondary growth constraints are separated in the transverse direction and connected by the at least one secondary connecting member, and wherein the secondary constraint system at least partially restrains growth of the electrode assembly in the transverse direction upon cycling of the 
As to claim 12, modified Rust discloses wherein, the electrode active material has the capacity to accept more than one mole of carrier ion per mole of electrode active material when the secondary battery is charged from a discharged state to a charged state (Rust: [0041], also see MPEP 2112.01 and MPEP 2144.06 I), and wherein the at least one secondary member maintains the first and second secondary constraints in tension with each other, the at least one secondary member comprising a portion of one or more electrode current collectors of the electrode current collector population (figures 9, 10A and 10B of Kim; also see figure 11 of Rust; once the electrode starts to grow the portions will be in tension and given the location of the current collectors of Rust the compression member include a portion of them). 
As to claim 13, modified Rust discloses wherein, the electrode active material has the capacity to accept more than one mole of carrier ion per mole of electrode active material when the secondary battery is charged from a discharged state to a charged state (Rust: [0041], also see MPEP 2112.01 and MPEP 2144.06 I), and wherein the at least one secondary member maintains the first and second secondary constraints in tension with each other, the at least one secondary member comprising a portion of one or more counter-electrode current collectors of the counter-electrode current collector population (figures 9, 10A and 10B of Kim; also see figure 11 of Rust; once the electrode starts to grow the portions will be in tension and given the location of the current collectors of Rust the compression member include a portion of them). 
As to claim 14, modified Rust discloses wherein, the electrode active material has the capacity to accept more than one mole of carrier ion per mole of electrode active material when the secondary battery is charged from a discharged state to a charged state (Rust: [0041], also see MPEP 2112.01 and MPEP 2144.06 I), and wherein the at least one secondary member maintains the first and second secondary constraints in tension with each other, the at least one secondary member comprising a portion of one or more electrode current collectors of the electrode current collector population, one or more counter-electrode current collectors of the counter-electrode current collector population, and one or more separators of the population of separators (figures 9, 10A and 10B of Kim; also see figure 11 of Rust; once the electrode starts to grow the portions will be in tension and given the location of the current collectors of Rust the compression member include a portion of them).  
As to claim 15, modified Rust does not specifically state wherein, the at least one secondary member connecting the first and second secondary growth constraints inhibits buckling of the first and second secondary growth constraints upon cycling of the secondary battery. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). 
As to claim 16, modified Rust discloses wherein, the electrode current collector and/or counter-electrode current collector comprise attachment sections configured to secure the electrode current collector and/or counter-electrode current collector to a portion of the electrode constraint system that is configured to constrain growth of the electrode assembly in 
As to claim 17, modified Rust does not specifically state wherein, the secondary growth constraint system restrains growth of the electrode assembly in the second direction such that any increase in the Feret diameter of the electrode assembly in the second direction over 20 consecutive cycles upon repeated cycling of the secondary battery is less than 20%. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). 
As to claim 18, modified Rust does not specifically state wherein, the secondary constraint system restrains growth of the electrode assembly in the vertical direction with a restraining force of greater than 1000 psi and a skew of less than 0.2 mm/m. However, where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). 
As to claim 19, modified Rust discloses wherein, members of the population of unit cells of the secondary battery further comprise: electrically insulating and non-ionically permeable insulators between the first and second vertical surfaces of the counter-electrode active material layer and the first and second secondary growth constraints (figure 9 of Kim along with figure 4 of Kim shows the compression mechanism having two layers the inner layer material discussed within columns 6 lines 19-33, the inner material layer is the non-ionically permeable insulators). 
As to claim 20, modified Rust discloses wherein, the secondary battery comprises a carrier ion insulating material layer that ionically insulates a surface of the electrode current collector layer from the electrolyte, and wherein the carrier ion insulating material comprises at least one of a ceramic, polymer, glass, adhesive, and combinations and/or composites thereof (Rust: figures 2 and 4-11, the separator could perform this function and is the correct location and also it could be a section of the separator; see [0093] for the required materials). 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  modified Rust is silent to the additional carrier ion insulation material and the correlation . 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.